Case: 21-40459      Document: 00516353263         Page: 1     Date Filed: 06/10/2022




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 10, 2022
                                   No. 21-40459
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Adolfo Garcia Badillo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:21-CR-62-1


   Before Davis, Elrod, and Haynes, Circuit Judges.
   Per Curiam:
          Adolfo Garcia Badillo pleaded guilty to illegal reentry and was
   sentenced to 36 months in prison followed by three years of supervised
   release. The judgment contains a special condition of supervised release
   requiring that Badillo be surrendered to immigration officials for deportation
   proceedings after his release from confinement, and that if officials decline to
   take custody of Badillo, he immediately depart the United States and return
   to Mexico. Badillo argues that the district court plainly erred when it
   imposed the special condition requiring him to “self-deport” because it is
   not reasonably related to the pertinent factors set forth in 18 U.S.C. § 3553(a)
Case: 21-40459      Document: 00516353263          Page: 2   Date Filed: 06/10/2022




                                    No. 21-40459


   and that the district court lacked authority to order that he depart the United
   States. See § 18 U.S.C. § 3583; see also United States v. Quaye, 57 F.3d 447,
   449-51 (5th Cir. 1995). The Government has conceded error under Quaye
   and has moved to remand the case for reformation of the judgment to excise
   the challenged condition.
          The district court lacked authority under § 3583(d) to order Badillo to
   self-deport as a condition of supervised release. See Quaye, 57 F.3d at 449-
   51. Accordingly, the judgment of the district court is VACATED in part,
   and the case is REMANDED for the entry of a new written judgment
   without the special condition requiring that Badillo depart the United States.
   The judgment of the district court is otherwise AFFIRMED.                 The
   Government’s motions to remand the case and to withdraw its appellee’s
   brief are GRANTED.




                                         2